Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 In response to the Final Office Action of 26-January-2021, Applicant has filed an Amendment with Remarks on 05-February-2021 [herein “Amendments/ Remarks”]. A summary of the amendments follows.
Independent claim 1 has been modified to change the phrase “encoding data using the low density parity check coder or decoding data using the low density parity check coder” to now read “encoding data using the low density parity check coder and transmitting the encoded data over a wireless communication network, or receiving the encoded data over the wireless communication network and decoding the encoded data using the low density parity check coder”.
Independent claim 12 has been modified to change the phrase “use the applied base matrix for one of; encoding data using the low density parity check coder or decoding data using the low density parity check coder” to now read “use the applied base matrix for one of; encoding data using the low density parity check coder and transmitting the encoded data over a wireless communication network, or receiving the encoded data over the wireless communication network and decoding the encoded data using the low density parity check coder”.

Response to Arguments
In response to the Final Office Action of 26-January-2021, Applicant has filed an Amendment with Remarks on 05-February-2021 [herein “Amendments/ Remarks”]. In these remarks, Applicant referenced the Examiner Initiated Interview which was held on 13-January-2021 to discuss potential amendments which would place the application in better condition for allowance. Applicant stated that the newly submitted amendments were based on this interview discussion and should bring independent claims 1 and 12 into condition to overcome the U.S.C. 101 rejections in the Final Office Action and also bring the claims which depend from these into allowance. Examiner agrees with this assessment.

 Allowable Subject Matter
Claims 1 – 6, 8 – 10, 12 – 17 and 19 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance.
Independent claim 1 now recites, in part “a method, comprising: applying a base matrix to a low density parity check coder, wherein the base matrix is comprised of multiple parts, each part comprising a plurality of rows and columns and the base matrix comprised of integers, wherein each integer is representative of an identity matrix cyclically shifted in accordance with the integer or representative of an all-zero matrix”, which is taught by the prior art of record from the Non-Final Office Action of 03-September-2020 (Non-Patent Literature, "Design of LDPC Code for High Throughput" (May 2016), 3GPP TSG RAN WG1 #85, (Samsung) [herein "Samsung"]). The prior art of record does not, however teach the limitation “wherein at least two of the multiple parts are configured such that their respective column-wise combinations of rows represents a same starting vector, cyclically shifted or interleaved, with zero or more but not all integers not indicative of the all-zero matrix of the same starting vector substituted by integers indicative of the all-zero matrix, wherein the at least two of the multiple parts are not identical”.
	As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention.
	Regarding the rejection of the claim under U.S.C. 101 in the Final Office Action, claim 1 still recites a number of calculations/ mathematical concepts (“base matrix”, “identity matrix” and “zero matrix”) and therefore Claim 1 is directed to an abstract idea (mathematical concept – steps 2A = yes).
	The amendment to the claim has, however modified it to include the limitations “encoding data using the low density parity check coder and transmitting the encoded data over a wireless communication network, or receiving the encoded data over the wireless communication network and decoding the encoded data using the low density parity check coder”. As a result, the 35 USC § 101 analysis under step 2A, prong 2 now will conclude that the claim recites additional elements that integrate the judicial exception into a practical application; hence the 35 USC § 101 rejection is overcome by this limitation, and this will apply to the claims which depend upon claim 1 (2 – 6 and 8 - 10) as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.W.W./Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111